 In the Matter of Epp FURNITURECOMPANY, ET AL.,1 EMPLOYERSarilERIE CENTRAL LABOR UNION, A. F. L., PETITIONERCase No. 6-RC-R99.-Decided September 07,1949DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, a hearing in this case was held at Erie,Pennsylvania, before Emil E. Narick, hearing officer of the NationalLabor Relations Board.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.ZUpon the entire record in the case, the Board finds:1.Each of the eight Employers involved in this proceeding 3 is en-gaged exclusively in the retail sale of home furniture,4 appliances,and household furnishings in the city of Erie, Pennsylvania.As more fully discussed in paragraph numbered4, infra,seven ofthe Employers, not including Klick Furniture Company, herein calledKlick, are engaged in joint bargaining and comprise an appropriatemultiple-employer bargaining unit.The purchases of these sevenEmployers for a recent yearly period totalled approximately $2,380,-000, of which approximately $2,129,375 represented shipments frompoints outside the Commonwealth of Pennsylvania.During the sameperiod, the total sales of these Employers amounted to $3,870,000, ofwhich approximately $109,200 represented shipments to points outsidethe Commonwealth. Similarly, purchases made by Klick for a recentyearly period amounted to approximately $130,000, of which approxi-1The title of theEmployers appears as amended at the hearing.2The hearing officer reserved for the Board the Employers'several motions to dismiss.For the reasons stated herein,these motions are hereby denied.3The eight Employers involvedherein are as follows:Epp FurnitureCompany ; SolMasiroff, Executor of theEstateof MorrisMasiroff,d/b/a M. Masiroff Furniture Company ;Outlet Furniture Company, Inc. ; Reliable Home Furnishings Company, Inc. ; John V.Schultz Company ; Stanley Brothers Company, Inc. ; Wayne Furniture Company; andNiick Furniture Company, Inc.Having ceased business operations, Lawrie BrothersFurniture Company was deleted as one of the Employers by agreement of the parties.[By Order dated November 10, 1949, the Board approved a Stipulation providing thatthe name of "Wayne Furniture Company" he changed to read "Tack Joseph, Jr., DonaldJoseph and Robert Joseph, partners, d/b/a Joseph Bros. Furniture Co."]"The sale of home furniturerepresents,on average, approximately75 percent of thebusinessof each Employer.86 N. L. R. B., No. 27.120 EPP FURNITURE COMPANY, ET AL.121mately $117,000 in value were shipped from points outside the Com-monwealth.During thesame period,Klick's sales totaled $190,000,ofwhich $1,900 in value were shipped to points outside theCommonwealth.We believe that the operations of the seven Employers in the multi-ple-employer unit, considered in the aggregate and, under the cir-cumstances of this case,the operations of Klick as well,have a sub-stantial effect upon interstate commerce.Accordingly,contrary totheir contentions,we find that the Employers are engaged in com-merce within the meaning of the National Labor Relations Act.'2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers,within the meaning of Section9 (c) (1) and Section2 (6) and(7) of the Act.4.Theappropriate units :The Petitioner seeks a multiple-employer unit of the salesmen of alleight Employers involved herein. In the alternative,the Petitionerrequests(1)a separate unit of Klick's salesmen,and a multiple-employer unit of the salesmen of the remaining seven Employers, and(2) separate units of salesmen for each of the eight Employers. TheEmployers oppose the establishment of a multiple-employer unit oftheir salesmen.The record discloses that substantially since 1934, seven of the Em-ployers, not including Klick, have recognized and bargained withFederal Labor Union, Local 19609, A. F. L., herein called the Local,as the bargaining agent of the employees in their respective shipping,repairing, and service departments.°Until 1940, each Employer nego-tiated with the Local on an individual basis and executed individualcontracts.From 1940 to 1944, joint negotiations were conducted be-tween these seven Employers and the Local and a single master con-tract was executed.Since 1944, these Employers, as a group, havebeen representedby AttorneyI.J. Silin in their periodic contractnegotiations with the Local.These negotiations have taken place inAttorneySilin's office with a committee of the Employers usuallypresent.Neither the committee of Employers nor Attorney Silinwas delegated authority to bind the Employers as a group.In eachinstance,after the contract was finally drafted, it was signed by theLocal and those Employers present atAttorneySilin's office.Copies"Cf.Matter of Furniture Firms of Duluth,81 N. L.R. B. 1318;Matter of Air Condition-ing Company of Southern California,et at., 81N. L.R. B. 946;Matter of American Furni-tureCompany,73 N. L.R. B. 1184.6WayneFurniture Company has been in business only since 1946 and has bargained withthe Local since 1947. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the contract were then dispatched to the stores of the remainingEmployers for their separate signatures.Each of the seven Employ-ers has consistently signed the negotiated contract without question ordelay.In August 1948, Attorney Silin's law firm executed an Agreementfor Consent Election on behalf of "Retail Furniture Dealers' Associa-tion," specifically naming the seven Employers in question.TheBoard subsequently conducted a union-authorization election in amultiple-employer unit embracing the employees in the shipping, re-pairing, and service departments.Although the Petitioner alleged the formal existence of an associa-tion of these seven Employers, it offered no evidence to establish thisfact other than the manner of designating the Employers in the con-sent-election agreement, above noted, and the additional evidence ofa paid advertisement by the same seven Employers in the Petitioner's"Official Labor Day Publication." In this advertisement the indi-vidual names of the seven Employers were listed under the caption"Compliments of the following Retail Furniture Dealers of Erie." 7There is no history of collective bargaining involving any of theemployees of Klick and no history involving the salesmen sought inthis case.The foregoing clearly demonstrates that for approximately 9 years,seven of the Employers, not including Klick,. have participated injoint bargaining negotiations as to the shipping, repairing, and servicedepartment employees, and have uniformly adopted the agreementresulting from such negotiations.Under these circumstances, wehold that the participating Employers have manifested a desire tobe bound in collective bargaining by joint rather than by individualaction.'It is not controlling that these Employers do not belong toa formal employer association,9 or that they have not designated anyrepresentative or central authority with power to bind them 10Theirhistory of successful collective bargaining on a joint basis is suf .-cient to establish the appropriateness of a multiple-employer unit oftheir shipping, repairing, and service department employees. Indeed,the seven Employers agreed that such a unit is appropriate when theyconsented in August 1948 to the holding by the Board of the union-authorization election described above.Thus, an established patternof multiple-employer bargaining exists which, in accordance with our'We are unable to find on this record that any formal association of the Employers exists.8Matter of Air Conditioning Company of Southern California, etal., 81 N. L. R. B. 946 ;Matter of Associated Shoe Industries of Southeastern Massachusetts,Inc., et al.,81N. L. R. B. 224;Matter of Baking Industry Council,80 N. L. R. B. 1590.0 See,e.g.,Matter of Baking Industry Council, ibid.10 See,e.g.,Matter of Air Conditioning Company of Southern California,et al., supra;Matter of The Everett AutomotiveJobbersAssociation, et al.,81 N. L. R. B. 304. EPP FURNITURE COMPANY, ET AL.123decision inMatter of Columbia Pictures Corporation,h1controls thetype of unit appropriate for the salesmen of these seven Employers.In the absence of any bargaining history as to Klick, and in viewof Klick's apparent desire to pursue an independent course of action 12we shall find appropriate a separate unit of Klick's salesmen.The Employers contend that the salesmen involved in this case areindependent contractors within the meaning of Section 2 (3) of theAct, as amended. In support of their contention, the Employers as-sert,inter alia,that the salesmen act in the nature of brokers in thatthey cater to their own clientele and are compensated on a commissionbasis, and that their high income range removes them from the Act'sdefinition of employee.The record shows that the salesmen perform their duties entirelywithin the retail stores of their respective Employers and wait upon"customers of the store" as well as upon such customers as might favorthem personally.They. are hired by the Employers and are paid on acommission or salary plus commission basis.The Employers retainall right of control over the operations of their respective stores, in-cluding fixing the pricing policy and determining methods and tech-niques of selling.In addition, the Employers control the tenure andremuneration of the salesmen, and regularly pay their workmen'scompensation, social security, and withholding taxes.We find onthese facts, contrary to the Employers' contention, that an employer-employee relationship, rather than one of independent contractor,exists between the Employers and the salesmen in question.13The parties are in dispute as to whether certain of the salesmenshould be included in or excluded from the appropriate unit.Robert J. Applebeeis employed by Klick Furniture Company, Inc.The Employers seek his inclusion, the Petitioner his exclusion.Thisindividual spends 55 to 60 percent of his time in. selling.He alsoassists the general manager of the store in buying and in miscellaneousnon-selling functions.However, only 2 percent of his time is devotedto buying activities, as to which he has no authority on his own initia-tive to make purchases.The evidence discloses that, in connectionwith his non-selling functions, Applebee does not exercise any super-84 N. L. R. B. 647.33 Cf.Matter of Amalgamated Meat Cutters andButchersWorkmen of North America(A. F. L.), et al. (The Great Atlantic &PacificTea Co.),81 N. L. R. B. 1052;Matter ofCanada Dry Ginger Ale,73 N. L. R. B. 460, 462 ;Matter of Bercut-Richards Packing Com-pany, et at.,68 N. L. R. B. 605,607; cf.Matter of Norcal Packing Company,76 N. L. R. B.254, 258.13 SeeMatter of Del Rio&Winter Garden Telephone Company,85 N. L.R. B. 199.TheEmployers'contention that the salemen are managerial or confidential employees,except asotherwise noted herein,is likewise without merit.They do not formulate or effectuatemanagement policies nor do they deal with confidential matters relating to labor relations.Matter of Mineapoli's-MolineCo.,85 N. L.It.B. 597. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDvisory powers, nor does he formulate or effectuate management poli-cies.We shall therefore include him.Clarence Esser, Fred Taylor, Anthony Lacastroand F.Dow Davisare employed by John V. Schultz Company. The Petitioner seekstheir inclusion, the Employers their exclusion.The record shows thatEsser is the manager and buyer of the floor covering department andexercises effective supervision over Davis; Taylor is a buyer for thegift department and exercises effective supervision over Lacastro.We shall exclude Esser and Taylor.14On the other hand, the recordshows that Lacastro and- Davis presently exercise no supervisory ormanagerial functions such as would remove them from the employeedefinition in the Act.15Accordingly, we shall include Lacastro andDavis.James Hellmanof Outlet Furniture Company, Inc., is sought to beincluded in the. unit by both the Petitioner and the Employers.Inview of the undisputed evidence that this individual regularly spends20 percent of his time in the capacity of acting manager of the store,during which time he exercises full supervisory powers, we shall ex-clude him.Charles Kaczmarekof Stanley Brothers Company, Inc., is the sonof the manager of the company.The Employers seek to include himand the Petitioner to exclude him.This individual spends 66 percentof his time in selling on a regular commission basis, and the remainderof his time in such duties as buying, and assisting in the office and inthe credit department.In the manager's absence he is in charge ofthe store, although it was testified that during such periods he possessesno supervisory authority.On all the circumstances, including hisclose family relationship to the manager, we shall exclude him.We find that the following units are appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act:(1)All salesmen of Epp Furniture Company; Sol Masiroff, Execu-tor of the Estate of Morris Masiroff, d/b/a M. Masiroff Furniture Com-pany; Outlet Furniture Company, Inc.; Reliable Home FurnishingsCompany, Inc. ; John V. Schultz Company; Stanley Brothers Com-pany, Inc.; and Jack Joseph, Jr., Donald Joseph and Robert Joseph,Partners, d/b/aWayne Furniture Company, all of Erie, Pennsyl-vania, including Lacastro, Davis, and Robert Grad, but excluding14 See,e.g.,Matter of Denver Dry Goods Company,74 N. L. R. B. 1167, 11.75;Matterof The Electric Controller and Manufacturing Company,69 N. L. E. B. 1242, 1246, holdingthat buyersare managerial employees.1-"We can give no effect to the testimonyon behalfof theEmployersthat Lacastro andDavis form part of the management nucleusof a growing businessand that eventually itis expectedthat they will devotetheir timeexclusivelyto management functions.For thepurposes of this proceeding,we are constrainedto view theseexpansion plans as speculativein character and to considerLacastro and Davisin the light of their present duties. EPP FURNITURE COMPANY, ET AL.125Taylor,Esser, Hellman, Charles Kaczmarek,guards, professional em-ployees, and supervisors.(2)All salesmen of Klick Furniture Company, Inc., Erie, Pennsyl-vania, including Applebee,but excluding guards, professional em-ployees, and supervisors.5.The determination of representatives;Questions were raised at the hearing respecting the eligibility tovote of the following individuals :LacastroandDavis,of the John V. Schultz Company, discussedabove, at the time of the hearing were employed in the company's ship-ping department for approximately 75 percent of their time.Thereis no dispute that their assignment to the shipping department wasadopted as a temporary expedient because of a slack in business andthat these individuals are reasonably expected to resume full timetheir regular duties of selling.We find, therefore, that they areeligible to vote.Paul Watson,ofWayne Furniture Company, was laid off shortlybefore the hearing because of adverse business conditions.It was tes-tified that,upon a resumption of normal business operations,he wouldbe recalled.We find that this individual has a reasonable expectationof reemployment and is therefore eligible to vote.Charles Corbett,of M. Masiroff Furniture Company, Inc., is a regu-lar part-time salesman working 1 or 2 days a week.We find thathe has a sufficient interest in the employment conditions of the com-pany to be entitled to vote in the election.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employers, elections by secretballot shall be conducted as early as possible,but not later than 30 daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations, among the employees in the units foundappropriate in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the elections and also excluding employees on strike who arenot entitled to reinstatement, to determine whether or not they desireto be represented, for purposes of collective bargaining, by Erie Cen-tral Labor Union, A. F. L.